Per curiam.
We granted certiorari to review the interpretation and application of OCGA § 33-34-5(c) (Code Ann. § 56-3404b) by the Court of Appeals in this case. Doster v. Ga. Farm Bureau Mut. Ins. Co., 167 Ga. App. 527 (307 SE2d 34) (1983). Reviewing the written offer to purchase optional coverage mailed by the insurer and *45completed and returned by the insured we find that the documents meet the requirements of OCGA § 33-34-5(c) (Code Ann. § 56-3404b) as defined by this court in Wiard v. Phoenix Ins. Co., 251 Ga. 698 (310 SE2d 221) (1983), and Stafford v. Allstate Ins. Co., 252 Ga. 38 (— SE2d —) (1984).
Decided January 19, 1984.
Donald W. Huskins, for appellant.
Craig M. Childs, Denmark Groover, Jr., for appellee.
The trial court concluded that the insured was entitled only to the optional coverage for which he marked acceptance on the documents, $10,000 personal injury protection. We hold this ruling must be affirmed.

Judgment affirmed.


All the Justices concur, except Marshall, P. J, who concurs in the judgment only.